Citation Nr: 1314996	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-43 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to October 1973, with active duty service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for diabetes mellitus, type 2, and confirmed and continued this denial.

The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference in June 2012; the transcript has been added to the record of evidence.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has diabetes mellitus, type 2 that is related to his Viet Nam service.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that he had diabetes mellitus, type 2, as a result of exposure to herbicides while on active duty in Vietnam.  As an initial matter, the Board notes that the Veteran's DD form 214 reflects that he served in Vietnam from August 1971 to February 1972.  Therefore, the remaining issue is whether the evidence of record reflects a current diagnosis of diabetes mellitus, type 2.

The record includes private medical records and VA medical records showing ongoing treatment for diabetes mellitus, type 2, adult-onset diabetes mellitus, and insulin dependent diabetes mellitus.  See March 2004 medical record from Oklahoma Heart Institute, private medical records showing treatment from R.B.S., M.D., reflecting treatment from September 1996 to February 2007, VA medical records showing treatment from May 2009 to April 2011, and private medical records showing eye treatment from R.M.B., M.D., from February 2004 to June 2009. 

Aside from the medical records in the claims file, the evidence includes several medical opinions of record, which are conflicting.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A July 2009 VA examination report reflected a diagnosis of diabetes, but did not did not specify whether it was a diagnosis of diabetes type 1 or type 2.  A September 2009 VA opinion noted that fasting c-peptide had been ordered and the Veteran had reported to the lab the next morning, but that the sample was not correctly collected and that he needed a redraw.  The examiner noted a study done on cardiovascular disease related to diabetes mellitus types 1 and 2 in youths.  As these opinions do not address whether the Veteran has a diagnosis of diabetes mellitus type 1 or diabetes mellitus type 2, they do not have probative value in this case.

Later in September 2009, the examiner provided an addendum opinion.  He found that, after considering service treatment records, private medical records, military service and VA medical records, and medical literature, the Veteran at least as likely as not had diabetes mellitus type 1 and less likely had diabetes mellitus type 2.  He found that the result of fasting c-peptides (FCP) of 0.9 was more consistent with diabetes mellitus type 1 and less consistent with diabetes mellitus type 2.  He noted medical literature which stated that Type 1 diabetes mellitus had FCP of less than 0.8 ng/mL, and that Type 2 diabetes mellitus had FCP of more than 2.9 ng/mL.

An October 2010 letter from the Veteran's private endocrinologist reflected that he was of the opinion that the Veteran had diabetes mellitus type II for the following reasons.  First, he noted that at least 90 percent of patients who developed diabetes mellitus during adulthood had diabetes mellitus, type 2.  As the Veteran developed diabetes mellitus type 2 when he was 37 years old, it was more likely that he had diabetes mellitus type 2, statistically speaking.  Second, he noted that the Veteran was able to manage his diabetes mellitus reasonably well for the first few years on oral medication without the use of insulin.  The private physician noted that true diabetes mellitus type 1 required the use of insulin and eventually only insulin for successful management almost immediately or within a few months of his diagnosis.  As the Veteran was able to manage his diabetes mellitus well without experiencing frequent ketoacidosis during the first few years of his diagnosis, he most likely had and still has diabetes mellitus type 2.  Third, the Veteran did not carry significant titers of the main diagnosis antibodies that helped to distinguish diabetes mellitus type 1 from type 2.  The examiner indicated that these antibodies were necessary for the diagnosis of diabetes mellitus type 1, and people with diabetes mellitus type 1 almost always had some positive titers of these certain types of antibodies.  A diagnosis of diabetes mellitus type 1 would be confirmed by the presence of these antibodies, and an individual could not have diabetes mellitus type 1 if he/she did not have any of these antibodies.  The examiner concluded that, if an individual had diabetes mellitus, and none of these antibodies were positive, the most likely diagnosis would then be diabetes mellitus type 2.  Fourth, the examiner noted that having a low c-peptide level did not necessarily confirm a diagnosis of diabetes mellitus type 1.  He indicated that any nondiabetic patient with a very high blood sugar could potentially have a low C-peptide level because of glucotoxicity, and any nondiabetic with a very low blood sugar could also potentially have a low c-peptide level because of an appropriate hydroinsulinemic response of the pancreas to the hypoglycemia.  Furthermore, patients with true diabetes mellitus type 2 would eventually develop a beta-cell failure if they lived long enough and would begin manifesting insulin deficiency and a low c-peptide level at a certain point in their lives.  At that point, they would begin requiring insulin and eventually become insulin dependent.  While more than half of these patients with diabetes mellitus type 2 who live long enough require a pure insulin regimen, with no oral antidiabetic medications, the diagnosis would remain unchanged as diabetes mellitus type 2, even though these patients require nothing but insulin, like patients with diabetes mellitus type 1.

Another VA opinion was provided in December 2011, by the same examiner who provided the September 2009 opinion.  He concluded that, after a review of medical records and the medical literature, the Veteran at least as likely as not had diabetes mellitus type 1 and less likely as not had diabetes mellitus type 2.  He noted that he had reviewed the October 2010 letter from the Veteran's private physician, who had based his opinion on age of onset, initial control with oral agents, lack of ketoacidosis, and absence of antibodies present in Type 1.  The VA examiner found that the medical literature conflicted with the private physician's opinion and that the absolute conclusions based on laboratory results reported by the private physician did not meet the standard of "at least as likely as not."  He noted that the literature he cited reported testing for certain antibodies "may be helpful" when establishing the diagnosis of diabetes mellitus (type 1 or type 2) is important, and that a positive result is "indicative of" immune-medicated or type 1A diabetes mellitus.  

In addition, the VA examiner noted the VA medical records showing a diagnosis of insulin dependent diabetes, with diabetes mellitus type 2 listed on the problems list.  He found that the diagnosis on the note was the diagnosis of record, and that there is no evidence in the record to indicate that the physician made a diagnosis of type 1 versus type 2 diabetes.  

The Board finds that the evidence is at least in equipoise regarding whether the Veteran has diabetes mellitus type 2.  Whether or not the Veteran has diabetes mellitus type one or two is a matter requiring expertise and the Veteran's testimony in this regard is of limited probative value.  The Board finds the VA examiner's opinion is of less probative value than the private medical report of record.  

The private doctor is a board certified endocrinologist; there is no indication the VA physician has similar credentials.  While the private physician based his opinion on several factors, including age of onset and use of oral agents to initially control diabetes mellitus, the VA examiner based his opinions primarily on the level of fasting c-peptides, and did not address any other factors.  The private physician indicated, this is one of several factors to determine the type of diabetes mellitus exhibited, and gives a more convincing rationale for its findings.  

The October 2010 private physician, in finding that the Veteran most likely has a diagnosis of diabetes mellitus type 2, provided a thorough rationale, applying medical conclusions to a detailed analysis of the Veteran's history.  As this opinion is thorough and provides a detailed rationale, it is of significant probative value in this case.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

Resolving all doubt in the Veteran's favor, the Board finds that, as the Veteran had active duty in Vietnam and has a current diagnosis of diabetes mellitus, type 2, service connection is warranted.  38 C.F.R. § 3.307, 3.309.


ORDER


Service connection for diabetes mellitus, type 2, is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


